Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Fourier transform unit” and “a frequency map adjuster” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “using the adjusted 2-D frequency map as an additional input channel along with standard color image data for a training and upscaling process.” However, it is unclear what this limitation means since it is unclear what it means by “a training and upscaling process”. It is unclear what is to be trained in the training process. It is also unclear if the “training” and “upscaling” are part of one process or two separate processes. If they are part of one process, it is unclear how the “training” part is related to “upscaling” part and the “upscaling” part is not included in the “training” part. If they are two separate processes, it is unclear how the “training process” is related to the “upscaling” process and why they are referred to as “a training and upscaling process”. The method claim 1 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity for the claimed process invention. 
Claim 11 has similar issues as claim 1 and is rejected for the same reasons as claim 1.
Claims 2-6 and 12-16 depend directly and indirectly on one of the claim 1 and 11 and are therefore rejected for the same reasons as for claim 1 and 11.

References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Lee et al., US 8395708 B2, issued on March 12, 2013, hereinafter Lee,
Dong et al., "Image Super-Resolution Using Deep Convolutional Networks", IEEE, arXiv:1501.00092v3 [cs.CV] 31 Jul 2015; pages 1-14, hereinafter Dong, and
Uchida et al., "Non-blind image restoration based on convolutional neural network." In 2018 IEEE 7th Global Conference on Consumer Electronics (GCCE), pp. 40-44. Oct. 9-12, 2018. Nara, Japan, hereinafter Uchida.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-10 are rejected under 35 U.S.C. 102 as being anticipated by Lee.
Regarding claim 7, Lee discloses a sharpness adjusting system for enabling adjustment of sharpness and details of an input image in upscaling, (Lee: Figs. 1 and 6, col. 6, lines 10-12, col. 11, lines 61-63, and claims 27-28
a Fourier transform unit configured to apply a Fourier transform function on a brightness channel of the input image to generate a 2-D frequency map; (Lee: 101 in Figs. 1 and 6. Fig. 2. Col. 3, line 61 to col. 4, line 9 and col. 6, lines 1-7. The claimed “2-D frequency map” is interpreted as the disclosed 2-D Fourier transformed Y channel of the source video image.) and
a frequency map adjuster configured to adjust the 2-D frequency map to control sharpness and details in an upscaled output image. (Lee: 113-114 in Fig. 1 and 613-614 in Fig. 6. Col. 10 line 33 to col. 11, line 17. After obtaining spectral histograms (102 or 602) and image (region, pixel) classification (103 or 603), the 2-D frequency map is adjusted to control the detail enhancement (113 or 613) and contrast enhancement (114 or 614), i.e., the claimed “to control a target amount of sharpness and details”, in an upscaled output image)
Regarding claim 9, Lee discloses the system of claim 7, wherein the brightness channel comprises a luminance channel of the input image. (Lee: col. 3, line 61 to col. 4, line 9, and col. 7, lines 25-51)
Regarding claim 10, Lee discloses the system of claim 7, wherein the frequency map adjuster is also configured to apply a gain factor onto a higher frequency area of the 2-D frequency map to generate an enhanced frequency map. (Lee: col. 10, line 33 to col. 11, line 17)
Claim Rejections - 35 USC § 102 or 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 102 as being anticipated by Lee or, in the alternative, under 35 U.S.C. 103 as obvious over Lee in view of Dong and Uchida.
Regarding claim 1, Lee discloses a method for enabling adjustment of sharpness and details of an input image in upscaling, (Lee: Figs. 1 and 6) the method comprising: 
applying a Fourier transform function on a brightness channel of the input image to generate a 2-D frequency map; (Lee: 101 in Figs. 1 and 6. Fig. 2. Col. 3, line 61 to col. 4, line 9 and col. 6, lines 1-7. The claimed “2-D frequency map” is interpreted as the disclosed 2-D Fourier transformed Y channel of the source video image.
adjusting the 2-D frequency map to control a target amount of sharpness and details in an upscaled output image; (Lee: 113-114 in Fig. 1 and 613-614 in Fig. 6. Col. 10 line 33 to col. 11, line 17. After obtaining spectral histograms (102 or 602) and image (region, pixel) classification (103 or 603), the 2-D frequency map is adjusted to control the detail enhancement (113 or 613) and contrast enhancement (114 or 614), i.e., the claimed “to control a target amount of sharpness and details”, in an upscaled output image) and 
using the adjusted 2-D frequency map as an additional input channel along with standard color image data for a training and upscaling process. (Lee: Figs. 1 and 6. Col. 5, lines 35-51; col. 7, lines 25-51; col. 9, lines 48-53; col. 10, line 27 to col. 11, line 17; and col. 11, line 64 - col. 12, lines 7. Figs. 1 and 6 show a upscaling chain or process (110-114 or 610-614) with input of color image data (previous image) channel and the adjusted 2-D frequency map (i.e., adjusted 2-D Fourier transformed Y channel of the source video image for controlling the detail enhancement (113 or 613) and contrast enhancement (114 or 614) discussed above) channel as input. Also, multiple previous frames are used to learn spectral histograms in 102 or 602 (see, for example, discussions in in col. 5, lines 35-51) and obtain classification in 103 or 603, which are then relied upon to adjust the 2-D frequency map to control the detail and contrast enhancement. That process is interpreted as a training process involving multiple images and the adjusted 2-D frequency map which is used as an input channel for controlling the detail and contrast enhancement of the upscaled output image.)
Dong: Fig. 2. Section 3 and in particular sub-section 3.3). Dong discloses the use of a convolutional neural network (CNN) as the ML-based upscaler. It is also well known and commonly practiced in the art of machine learning (ML) and particularly using neural networks that other input channels such as attribute channels are used together with the input image, as evidenced by the prior art reference of Uchida. (Uchida: Fig. 2. Sections IV.A and IV.E.) These additional channels (i.e., attribute channels) are used to adjust the processing strength of the process under control, such as restoration as in the case of Uchida. (Uchida: “restoration strength can be adjusted through the degradation attribute channels” (first paragraph of section IV.E.)). In the disclosure of Lee, the 2-D frequency map or the 2-D Fourier transformed Y channel of the source video image is used for the same purpose as attribute channels in Uchida, i.e., to adjust the processing strength of the process under control, and particularly to control the restoration strength in the case 
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s disclosure with Dong’s and Uchida’s teachings by combining the method for enabling adjustment of sharpness and details of an input image in upscaling (from Lee) with the technique of training a CNN-based upscaler by using additional channels along with input image data channel (from Dong and Uchida) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method for enabling adjustment of sharpness and details of an input image in upscaling would still work in the way according to Lee and the technique of training a CNN-based upscaler by using additional channels along with input image data channel would continue to function as taught by Dong and Uchida. In 
Therefore, it would have been obvious to combine Lee with Dong and Uchida to obtain the invention as specified in claim 1. 
Regarding claim 3, Lee discloses the method of claim 1, wherein the brightness channel comprises a luminance channel of the input image. (Lee: col. 3, line 61 to col. 4, line 9, and col. 7, lines 25-51)
Regarding claim 4, Lee discloses the method of claim 1, wherein adjusting the 2-D frequency map comprises applying a gain factor onto a higher frequency area of the 2-D frequency map to generate an enhanced frequency map. (Lee: col. 10, line 33 to col. 11, line 17)
Regarding claim 5, Lee discloses the method of claim 4, further comprising using the enhanced frequency map as a target for sharpness and details. (Lee: col. 9, lines 48-53, and col. 10, line 27 to col. 11, line 17)
Regarding claim 6, Lee discloses the method of claim 5, wherein using the enhanced frequency map as the target comprises adjusting the 2-D frequency map as close as possible to the target of the enhanced frequency map to add more details and Lee: col. 9, lines 48-53, and col. 10, line 27 to col. 11, line 17)
Claim Rejections - 35 USC § 103
Claims 11 and 13-16 are rejected under 35 U.S.C. 103 as obvious over Lee, or, in the alternative, over Lee in view of Dong and Uchida. (See discussions in regard to corresponding method claims 1 and 3-6).
In the cited reference of Lee, an image upscaling technology is described but the computer readable medium (CRM) to store the program implementing the technology are not explicitly disclosed. However, it is a common knowledge and practice in the art before the effective filing date of the claimed invention to implement such a technology by a computer or its equivalents including CRM. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee’s technology with a computer to yield predictable results of the CRM implementation of the image upscaling technology from Lee.
Claims 11 and 13-16 are the CRM (Lee {modified by a computer}) claims, respectively, corresponding to the method claims 1 and 3-6. Therefore, since claims 11 and 13-16 are similar in scope to claims 1 and 3-6, claims 11 and 13-16 are rejected on the same grounds as claims 1 and 3-6.

Claims 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1, 7 and 11 discussed above, and further in view of Dong and Uchida.
Regarding claim 2, Lee discloses the method of claim 1, wherein using the adjusted 2-D frequency map as an additional input channel comprises inputting the adjusted 2-D frequency map into an ML- based upscaler along with the standard color image data. (Lee: Figs. 1 and 6. Col. 5, lines 35-51; col. 7, lines 25-51; col. 9, lines 48-53; col. 10, line 27 to col. 11, line 17; and col. 11, line 64 - col. 12, lines 7.) (Dong: Fig. 2. Section 3 and in particular sub-section 3.3) (Uchida: Fig. 2. Sections IV.A and IV.E.)
The reasoning and motivation to combine are similar to those for claim 1.
Regarding claim 8, Lee discloses the system of claim 7, wherein the adjusted 2-D frequency map is fed into an ML-based upscaler along with standard color image data. (Lee: Figs. 1 and 6. Col. 5, lines 35-51; col. 7, lines 25-51; col. 9, lines 48-53; col. 10, line 27 to col. 11, line 17; and col. 11, line 64 - col. 12, lines 7.) (Dong: Fig. 2. Section 3 and in particular sub-section 3.3) (Uchida: Fig. 2. Sections IV.A and IV.E.)
The reasoning and motivation to combine are similar to those for claim 1.
Claim 12 is the CRM (Lee {modified by a computer}) claim corresponding to the method claim 2. Therefore, since claim 12 is similar in scope to claim 2, claim 12 is rejected on the same grounds as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG NIU/Primary Examiner, Art Unit 2669